department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will rnake this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redactéd final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number legend b c state date vil dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues e e do you operate in a commercial manner yes for the reasons set forth below do you operate exclusively for a c purpose no for the reasons set forth below letter cg catalog number 47630w facts you incorporated in b on c for charitable purposes your bylaws state your mission is to help those in need by empowering people to support_charities through simple transactions and unselfish acts your purpose is to build maintain and market a website which provides a service to charities giving them a new way to raise funds as well as service to individuals wishing to support nonprofits that connects them with each other and facilitates communication and financial giving your website helps raise funds for charity through simple transactions individuals can post on your site details of goods or services they are willing to perform in exchange for a donation to a charity your clients can search through the proposals looking for those willing to perform a service they need in exchange for a donation to a charity they would like to support anyone can create an account on your website and offer goods or services your site works like other similar websites that match vendors and buyers except that when individuals have concluded their business the funds are given to a charity instead of being given to the seller or provider of the service when a client finds the right proposal they can contact the seller or provider through the site conduct the transaction and eventually make a donation to the charity of their choice the charities approved by the board_of directors will be listed on the website you will use a payment service when clients make donations they do so through the payment service the charity will also have to set up an account to receive these payments you will charge a fee for every donation made by your clients through the site to help cover your costs you will raise additional funds through individual and corporate donations in atypical transaction fee which you will use for operational expenses both you and the charity will pay the respective fees charged by the payment service is the value of the item goods or services and is your you provided an example of how your program works your example described an individual posting an offer on your website offering to wash a car in exchange for a donation of dollar_figure your website agrees to the terms schedules and receives the car wash and makes the letter cg catalog number 47630w to a charity an individual needing a car wash locates the offer on payment through the payment service of the dollar_figure of the dollar_figure dollar_figure or dollar_figure receiving the payment also pays an equal percentage of the amount it receives to the payment service to your payment service likewise the charity payment you receive you pay dollar_figure donors of physical items donated in exchange for payments to a charity will be able to deduct the fair_market_value of the item you do not expect that individuals volunteering their time or services will be able to deduct the value of their efforts you will build maintain and market your website your directors will serve as moderators you will market your website through email campaigns social media and online ads you will primarily raise funds in b and will welcome donations and contributions from all over the country you allocate fundraising activities relations of your time and resources to maintaining your website to to administrative activities and to marketing and public you plan to hire a web developer and an executive director who has experience in systems administration and web development your president and vice president are individuals with degrees in computer science and have several years experience in the areas of web development and as a programmer server administrator you are currently governed by individuals who serve as your president vice-president and secretary you provided budgets showing your income coming from gifts grants and donations and from fees for services you report contributions paid out salaries accounting fees marketing and website related fees as expenses law sec_501 of the code provides in part for the exemption from federal_income_tax to organizations organized and operated exclusively for charitable religious or educational_purposes where no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1of the regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish letter cg catalog number 47630w exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1of the regulations provides that an organization may meet the requirements of sec_501 c if it operates a trade_or_business that is in furtherance of its exempt_purpose but not if it is operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 of the code revrul_69_528 1969_2_cb_127 held that an organization regularly carrying out an investment service business that would be an unrelated_trade_or_business if carried on by any exempt_organization on whose behalf the organization operates is not exempt under sec_501 revrul_72_369 1972_2_cb_245 held an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations did not qualify for exemption under sec_501 providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case were provided at cost and solely for exempt_organizations was not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code revenue ruling_76-442 c b held that a nonprofit organization whose primary activity is the offering of free legal services for personal tax and estate_planning to individuals who wish to make current and deferred gifts to charity as part of their overall tax and estate_planning does not qualify for exemption under sec_501 of the code the organization is providing commercially available services to individuals who can afford them the fact that gifts to charity are contemplated does not convert the organizations assistance into a charitable activity or one that promotes social welfare within the meaning of the regulations revrul_78_132 c b held that a community cooperative organization formed to facilitate the exchange of personal services among members was operating primarily for the private benefit of its members and was not exempt from tax as a social_welfare_organization in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university catalog number 47630w letter cg in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational nor scientific but rather commercial in addition the court found that the organization’s financing did not resemble that of the typical c organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in 283_fsupp2d_58 d d c the district_court found that the organization was formed principally to organize host conduct and sponsor educational and other charitable functions on its facilities the organization's patrons were not limited to tax exempt entities but included patrons of a private and corporate nature the organization paid significant advertising and promotional expenses and derived substantial income from weddings and special events held at its conference center the court determined that the organization’s activities competed with a number of commercial as well as non-commercial entities which strongly evidenced a commercial nature and purpose the court concluded that although the organization carried out a number of charitable and educational activities these were incidental to its primary activities of operating a for-profit conference center application of law you are not described in sec_501 of the code or sec_1_501_c_3_-1 of the income_tax regulations because you are not operated exclusively for charitable educational or other exempt purposes you act as a facilitator of commerce between service goods providers and recipients as facilitator you receive as a fee for your service you are not described in sec_1_501_c_3_-1 of the regulations because more than an insubstantial part of your activities is devoted to non-exempt purposes your primary purpose is to provide a website to connect vendors of goods and services with their recipients for a fee the fact that recipients make payments to charity in exchange for the services or goods received does not overcome your non exempt purposes you are not described in sec_1_501_c_3_-1 of the regulations because your primary purpose is the carrying on of the business of operating a website where you provide opportunities for vendors of goods and services to advertise their services and match clients who are in need of such goods and services your primary source of letter cg catalog number 47630w income is from the fees you earn from each transaction that takes place through your website like a commercial business your expenses include salaries marketing and website related fees you are similar to the organization described in revrul_69_528 because you are regularly carrying on a business for a fee you are similar to revrul_72_369 because you are providing a web based service of linking service goods providers with clients you receive a business ordinarily carried on for profit the fact that clients remit a payment of the value of the goods or service received to charity is not sufficient to characterize your activity as charitable fee providing such services on a regular basis for a fee is a trade or in exchange for your services you are similar to revrul_78_132 because you too are formed to facilitate the exchange of services among individuals you are similar to revrul_76_442 because your primary activity is the operation of a trade_or_business ordinarily carried on by for-profit businesses like the organization in airlie your activity evidences a commercial nature and purpose and involves the operation of a commercial web site where any one can place their products and services for sale you will advertise and market the website and keep a percentage of each transaction as your fee like b s w group your activities of providing a website where vendors and their clients can match their needs for goods and services constitutes the conduct_of_a_trade_or_business ordinarily carried on by commercial ventures for a profit the fact that a portion of the proceeds is donated to charity does not change the inherent commercial nature of the transactions like better business bureau supra you too have a substantial non-exempt purpose of operating in a commercial manner applicant’s position you applied for exemption because you will be soliciting traditional monetary donations from individuals to help cover your costs and the costs of running your website these costs will supplement the receipts generated on the website itself which is the percentage of each transaction that you earn services response to applicant's position providing a website service where your vendors and clients can exchange goods and services is not charitable within the meaning of sec_501 of the code in letter cg catalog number 47630w addition the operation of such a website offering goods and services the marketing of the website to the general_public and the payment of a percentage of each transaction to meet your operating_expenses indicate that your operations are not different from a commercial venture further using donations to cover your operating costs and the costs of your website reduces the burden on your commercial operations therefore the donations are not intended exclusively for charitable purposes conclusion based on the facts we conclude that you are not operated exclusively for charitable purposes and are not described in sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters letter cg catalog number 47630w please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings agreements enclosure publication letter cg catalog number 47630w
